FINAL REJECTION

Examiner’s Remarks
Regarding the amendment filed 8/4/2021:
The amendment to claims 1, 10 and 12 are acknowledged and accepted.
The amendment to the specification is acknowledged and accepted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings were received on 8/4/201.  These drawings are acceptable

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
SELF-CHECKOUT TERMINAL, METHOD AND NON-TRANSITORY COMPUTER-READABLE MEDIUM FOR ADDING PURCHASE INFORMATION TO A LIST OF PRODUCTS TO BE PURCHASED WHEN ONE OR MORE PRODUCTS IS REMOVED FROM A PRODUCT STORAGE DEVICE

Claim Objections
Claims 10 and 12 are objected to because of the following informalities:  
In claim 10, remove the “)” after “display device” in line 2.
Claim 12 recites the limitation "the prompt”. There is insufficient antecedent basis for this limitation in the claim.  Suggested language is “the request”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7, 9-11, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Susaki et al. (US 2019/0164143).
With respect to claims 1, 14 and 15, Susaki et al. discloses a self-checkout 
a product scanning device to (12) scan one or more first products (products with barcodes, e.g. non-produce items with barcodes) ([0017], [0037], [0054]); 
a product storage device (21, 22) to store one or more second products (non-barcoded products, e.g. fruits and vegetables), the product storage device including a sensor device (weighing machine 36) ([0026], [0027], [0038], [0054], [0073], [0076]); and 
a control device (31) configured to ([0033]): 
determine, by the sensor device, if one or more of the one or more second products is removed from the product storage device (determines if first measured weight value (from weighing machine 36) becomes “0”, thus detecting if the one or more second products is removed from table 21; determining difference between second measured value after change of commodity being removed from table 21 and variable W2 is coincident with variable W1; difference between measured value of weighing machine 36 and weighing unit 2) ([0066], [0076]-[0082], claims 1 and 7); 
add first purchase information to a list of products to be purchased (adding a commodity code to a commodity list), when one or more of the one or more first products is scanned by the scanning device ([0056]); 
displaying second purchase information (updating a commodity list by adding all commodity codes of the commodities included in a candidate list, and updates the registration commodity screen to reflect the update of commodity list) in response to the one or more of the one or more second products being removed from the product storage device whereby a customer is not required to scan the one or more of the one 
determine payment information based on the list of products to be purchased ([0088]).
The method is inherent to the self-checkout terminal.  Susaki et al. additionally discloses the inclusion of a non-transitory computer-readable medium having instructions for performing the method of the self-checkout terminal ([0034]-[0036], [0047]). 
With respect to claim 3, Susaki et al. discloses the product storage device includes a support structure to support the one or more second products (e.g. the triangular support under table 21) (Fig. 1).
With respect to claim 5, Susaki et al. discloses a deposition area (e.g. area where a bag is hung) to deposit the products to be purchased ([0029]), where the deposition area includes a further sensor device (weighing unit 2) ([0029]); and where the control device is further configured to: determine, by the further sensor device, if a product of the products to be purchased is disposed in or removed from the deposition area; and determine, if the list of products to be purchased is consistent with a result of the determination, if the product is disposed in or removed from the deposition area ([0029], [0077]-[0083]).
With respect to claim 7, Susaki et al discloses the control device is configured to determine, by the sensor device (table 22 includes camera 23), a physical quantity of 
With respect to claim 9, Susaki et al. discloses a financial transaction device, where the control device is further configured to conduct a financial transaction according to the payment information by the financial transaction device ([0020], [0022], [0040], [0088]).
With respect to claims 10 and 11, Susaki et al. discloses a display device (10), where the control device is configured to display via the display device, a request related to the second product removed from the product storage area, and the request includes a request to approve or disapprove adding the second purchase information to the list of products to be purchased (display a candidate confirmation screen for a customer to confirm contents of the candidate list on the touch panel) ([0072], [0073], [0075]).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susaki et al. as applied to claims 1 and 5 above, and further in view of Kobres (US 2014/0338987).
With respect to claim 2, Susaki et al. addresses all the limitations of claim 1.
However, Susaki et al. fails to expressly disclose the sensor device includes one or more load cells.
	However, Susaki et al. discloses the sensor device being a weighing machine ([0038], claims 1 and 7).  It is well known in the art for a weighing machine (e.g. scale 19) to include one or more load cells as taught by Kobres ([0021], Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor device to include one or more load cells in order to predictably generate a signal in response to the weight of the second product placed on the sensor device (e.g. weighing machine).
With respect to claim 6, Susaki et al. addresses all the limitations of claim 5.
However, Susaki et al. fails to expressly disclose the further sensor device includes one or more further load cells.
	However, Susaki et al. discloses the further sensor device being a weighing unit ([0029], [0077]).  It is well known in the art for a weighing unit (e.g. scale 20) to include one or more load cells as taught by Kobres ([0021], Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor device to include one or more load cells in order to predictably generate a signal in response to the weight of the second product placed on the further sensor device (e.g. weighing unit 2).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susaki et al. as applied to claim 3 above, and further in view of Nishio (US 2018/0332980).
With respect to claim 4, Susaki et al. addresses all the limitations of claim 3, and further discloses the product storage device includes a shelf structure (table 21) to receive the one or more second products (Fig. 1).
However, Susaki et al. fails to expressly disclose the shelf structure is configured to be detachably mounted at the support structure.
Nevertheless, it is well known in the art for a checkout machine to have removable loading tables for reducing bulkiness when transporting the checkout machine, as taught by Nishio ([0206], [0211]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the shelf structure to be configured to be detachably mounted at the support structure in order to reduce bulkiness in transporting the self-checkout terminal.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susaki et al. as applied to claims 1 and 11 above, and further in view of Au et al. (US 2016/0189489) and Muniz (US 8,915,429).
With respect to claim 8, Susaki et al. addresses all the limitations of claim 1.
However, Susaki et al. fails to expressly disclose the control device is further configured to scan, by the product scanning device, the second product removed from the product storage device; identify the second product removed from the product 
Susaki et al. discloses the second product being fruits and vegetables without barcodes ([0054]).  Nevertheless, it is well known in the art for fruits and vegetables to include barcodes for identifying the product as taught by Au et al. ([0020], Fig. 1).  Muniz teaches it is well known in the art to scan, using a product scanning device, a barcode on a produce item to identify the produce item and provide purchase information (e.g. price) based on the a result of identifying the produce item, as taught by Muniz (col. 4, line 54 – col. 5, line 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the control device to be configured to scan, by the product scanning device, the second product removed from the product storage device; identify the second product removed from the product storage device based on a result of the scanning the second product; and provide the second purchase information based on a result of the identifying the second product, in order to provide a barcode on the second product (e.g. barcode on fruits and vegetables) to quickly and easily identify the second product item with the product scanner instead of manually entering the identifier or manually identifying the second product from a list, and thus quickly obtain second purchase information, (e.g. product item details, price) based on a result of the identifying the second product.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susaki et al. as applied to claim 11 above, and further in view of Muniz.

However, Susaki et al. fails to expressly disclose the control device is further configured to suspend a self-checkout session until: receiving one or more inputs related to the second product; and determining, by the second device, that the second product is re-added to the product storage device if the request is disapproved.
It is well known in the art for a control device of a checkout terminal to be configured to suspend a self-checkout session until: receiving one or more inputs related to the second product; and determining, by the second device, that the second product is re-added to the product storage device if the request is disapproved, as taught by Muniz (col. 3, lines 28-38; col. 5, lines 28-40; Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device to be configured to suspend a self-checkout session until: receiving one or more inputs related to the second product; and determining, by the second device, that the second product is re-added to the product storage device if the request is disapproved, in order to allow a customer to confirm correctness of weight and price of the second product, and repeat the process, e.g. re-weigh the second product, when the weight and price of the second product is incorrect.
With respect to claim 13, the modified Susaki et al. discloses a user input device to receive one or more inputs to approve or disapprove adding the second purchase information to the list of products to be purchased (Susaki: ([0072], [0073]; Muniz: col. 5, lines 27-41)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot in view of new grounds of rejection in view of the amendment to claim 1 (whereby a customer is not required to scan the one or more of the one or more second products for the one or more of the one or more second products to be added to the list of products to be purchased).

Applicant's arguments have been fully considered but they are not persuasive. 
The applicant argues that Susaki et al. fails to disclose adding second purchase information to the list of products to be purchased when the one or more of the one or more second products is removed from the product storage device.  The examiner respectfully disagrees.  Susaki et al. teaches that a candidate list is a list of commodities recognized by the object recognition processing (Act 15) ([0069], Fig. 4).  Susaki et al. additionally teaches that if a customer correctly transfers all the commodities removed from the table 21 to weighing unit 2, and the difference between a second measured value after change and the variable W2 is coincident with the variable W1, then Act 22 occurs where the commodity list is updated i.e. CPU 31 adds all the commodity codes of the commodities included in the candidate list to the commodity list.  Therefore, second purchasing information (e.g. all the commodity codes of the commodities in the candidate list) is added to the commodity list and the registration screen is updated to reflect the update of the commodity list. ([0082], [0083], Fig. 4).  Thus added purchase information of the second product is added based on the removal of the second product, i.e. the second product necessarily has to have been removed from table 21 for the 
The applicant argues that Susaki et al. does not disclose how items come to be on the candidate list and not by its removable from the storage device.  The examiner notes that the claim language does not require how the item ends up on the candidate list and that it needs to be on the candidate list by the removal of the item. Nevertheless, Susaki et al. teaches that the candidate list is a list of commodities recognized by the object recognition process which occurs as part of the collective scanning ([0065], [0067]-[0069], Fig. 4) and further discloses performing collective scanning is different than a registration operation, where the registration operation is for products with barcodes and collective scanning is for products with no barcodes such as fruits and vegetables ([0054]-[0056]).  As such the applicant’s argument is not persuasive.  The examiner notes that the second purchase information is considered to commodity codes of commodities in the candidate list, and as described above, the commodity codes of these commodities in the candidate list are added based on a removal of a commodity from table 21 ([0081]-[0083]).
As such, the applicant’s arguments are not persuasive and the rejections of claims 14 and 15 are maintained.  
Additionally regarding the newly added limitation “whereby a customer is not required to scan the one or more of the one or more second products for the one or 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876